PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/625,086
Filing Date: 18 Feb 2015
Appellant(s): Li et al.



__________________
Maha Hamdan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Note: lettering B) and C) of the rejections below are based on Appeal Brief lettering of the rejection.

B)	Claim 32, 34, 36-39 and 41-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2008/0187942) and Rees Smith et al. (US 8,840,891).
Brown et al. teach the kit for Graves’ disease diagnostic assays using chimeric TSH receptors (paragraph 9, 43, 53, 158-160) using chimeric autoantibody detection comprising cells such as CHO-MC4 or RD-MC4 which comprise the cAMP promoter (CRE), renilla luciferase and chimeric TSH receptor encoding DNA, and bovine and human TSH (abstract, paragraphs 6-15, 20-34, 52-53, 57,88, 98-99, 117-118, 124, 126, 131-132, 138-155, 158, 164, 175, 180, 187, 200, 203, 204, 211-212, 218-227).  Brown disclose chimeric as defined as amino acid sequence containing portions from two or different species (paragraph 113).  Brown disclose a kit comprising control reagents and 
Rees Smith et al. disclose the thyroid hormone blocking monoclonal antibody (column 8-9).  Rees Smith teach the method of assay with 5C9 antibody as positive control to compete against agonist (column 12, lines 16).  Rees Smith et al. teach the binding of TSH receptor and mutants binding to the antibody (column 14).  Rees Smith teach that the invention helps the skilled addressee to understand the immunological mechanisms which drive development and production of stimulating and blocking TSHR autoantibodies (column 3, lines 57-65).  Rees Smith teach that the invention helps the skilled addressee to understand the molecular differences between TSHR autoantibodies with thyroid stimulating activity and with blocking activity (column 3, lines 57-65).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Rees Smith monoclonal blocking antibody into the kit of Brown et al.  One of ordinary skill in the art would be motivated by the expressed desire to make a detailed studies of the autoantibody interacts with TSHR and how the interaction with TSHR compare with those of stimulating type of autoantibodies and with TSH (Column 2, lines 15).  It is obvious to combine prior art elements in known methods to yield predictable results.  It is obvious to substitute one known elements for another 
The specific monoclonal antibody of Rees Smith, 5C9, has all the generically claimed function of a TSH receptor blocking antibody and thus inherently has the function of binding the specific chimeric receptor expressed in CHO-MC4 or RD-MC4.  The patent office is not able to determine the experiment to test the binding of 5C9 with CHO-MC4 or RD-MC4.


Brown et al. teach the kit for Graves’ disease diagnostic assays using chimeric TSH receptors (paragraph 9, 43, 53, 158-160) using chimeric autoantibody detection comprising cells such as CHO-MC4 or RD-MC4 which comprise the cAMP promoter (CRE), renilla luciferase and chimeric TSH receptor encoding DNA, and bovine and human TSH (abstract, paragraphs 6-15, 20-34, 52-53, 57,88, 98-99, 117-118, 124, 126, 131-132, 138-155, 158, 164, 175, 180, 187, 200, 203, 204, 211-212, 218-227).  Brown disclose chimeric as defined as amino acid sequence containing portions from two or different species (paragraph 113).  Brown disclose a kit comprising control reagents and TSH autoantibody standard preparations (paragraph 158) and the autoantibodies comprise the TSH blocking antibodies (paragraph 8).  The Renilla luciferase inherently comprises the sequence of SEQ ID NO:3.  The TSH receptor inherently comprises the sequence of SEQ ID NO:1 and the nucleic acid inherently comprise the SEQ ID NO:2 which encode SEQ ID NO:1.  Brown does not teach a thyroid hormone blocking monoclonal antibody.
Rees Smith et al. disclose the thyroid hormone blocking monoclonal antibody (paragraph 2, 9-10, 13, 18, 19, 26, 28, 29, 40, 115, 116, 118, 120, 123, 125, 127, 129, 130-131, 143-149, 151-153, 156, 158, 160, 162, 164-166, 169-175, 179-187).  Rees Smith teach that blocking antibody that bind TSHR and antagonize TSH (paragraph 2, 8, 18) which are immortalized to create monoclonal antibody (paragraph 10-13, 115)  including K1-70 blocking monoclonal antibody (paragraph 8, 19, 26, 28, 29, 40) which 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Rees Smith monoclonal blocking antibody into the kit of Brown et al.  One of ordinary skill in the art would be motivated by the expressed desire to make a detailed studies of the autoantibody interacts with TSHR and how the interaction with TSHR compare with those of stimulating type of autoantibodies and with TSH which could lead to pharmaceutical application (Rees Smith et al., paragraph 40).  It is obvious to combine prior art elements in known methods to yield predictable results.  It is obvious to substitute one known elements for another to yield predictable results. It is obvious to use the monoclonal antibodies of Rees Smith in the assays of Brown using the kits components.  The monoclonal blocking antibody of Rees Smith bind the chimeric receptor which is wild type. Furthermore, the monoclonal antibody of Rees Smith binds proteins non-specifically and specifically binds compared to control.  The monoclonal blocking antibody of Rees Smith would inherently compete with the patient blood sample because the monoclonal antibody was generated by immortalizing immune cells in Grave’s patients who had the same antibody (Rees Smith, paragraph 118, 129, 166, 187).  The Brown definition of chimeric encompass wild type receptor because two species of TSH receptor have large regions of identical sequence overlap and a single amino acid overlap encompass the term “portion” from two or more .

NEW GROUNDS OF REJECTION
No new grounds of rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
A) The rejection of claims 32, 34, 36-39, 41-48 under 35 USC 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph as failing to comply with the written description requirement is withdrawn.

(2) Response to Argument

B)	Response to arguments of rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2008/0187942) and Rees Smith et al. (US 8,840,891).

	Note:  Appellant arguments are directed to both the B) and C) rejections above simultaneously (applellants lettering of rejection B) and C) in Appeal Brief).

1)  Appellants argue that the references do not disclose all the elements of the claims. Appellants argue that claim 32’s element d) fails to consider “each element” of the claims as discussed in Examiner Final office action page 17.  However, the instruction does not receive patentable weight.  MPEP 2111.05 I.B cite In re Ngai stating that in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.  MPEP 2112.01 III citing In re Ngai state that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.

	2)  Appellants argue that there is no motivation to modify the prior art as claimed or a reasonable expectation of success in arriving at the claimed invention.
	Appellants argue that the claims specify that the kit provides components for a competitive assay for detection of thyroid blocking antibodies.  Appellants argue that element (b) stimulates production of the reporter and element (C) reduces expression of the reporter in a competitive fashion if/when blocking antibodies in patient sample are 
	Appellants argue that the method and kit of Brown do not comprise element C) of claim 32 and substituting Brown’s TSHR stimulating antibody with Smith Ree’s TSHR blocking antibody renders Brown’s kit inoperable for its intended purpose of detecting thryroid stimulating hormone antibodies (page 11 of Appeal Brief).  However, obviousness is not based on Brown substituting Brown’s TSHR stimulating antibody with Smith Rees TSHR blocking antibody but rather the obviousness is based upon Brown disclosing TSHR blocking antibody as one of the embodiments (paragraph 8) and Rees Smith providing the species of monoclonal TSHR blocking antibody which Brown can substitute in the kit.  Brown disclose on paragraph 8:
[0008] In one embodiment, the present invention contemplates a method, comprising: a) providing; i) a cell line comprising a stably transfected vector encoding a chimeric TSH receptor and a luciferase gene; ii) a serum sample derived from a patient suspected of having Graves' disease; b) contacting the serum sample with said cell line under conditions such that the luciferase gene emits a detectable signal. In one embodiment, the method further comprises step c) measuring the signal intensity, wherein the intensity correlates with a thyrotropin stimulating hormone receptor autoantibody concentration present in the sample. In one embodiment, the contacting further comprises polyethylene glycol. In one embodiment, the chimeric TSH receptor comprises an amino acid sequence derived from rat chorionic hormone gonadotropin receptor. In one embodiment, the amino acid sequence comprises seventy three amino acids corresponding to amino acid residues 262-335 of a human TSH receptor amino acid sequence. In one embodiment, the serum sample comprises TSH receptor autoantibodies. In one embodiment, the autoantibodies comprise TSH stimulating autoantibodies. In one embodiment, the autoantibodies comprise TSH blocking antibodies.

	Appellants argue that Brown’s intended objective of using a kit for detection of thyroid stimulating hormone autoantibodies in a biological sample where Brown expressly state in paragraph [143] that it uses the Mc4 receptor in its kit because the Mc4 is responsive “only” to stimulating antibodies (Appeal Brief page  10).  However, Brown discussion of “responsiveness” does not exclude the role of blocking antibodies in binding chimeric receptor.  Brown’s paragraph 143 is drawn to just one embodiment out of many other embodiments of Brown’s invention of an assay which uses the chimeric TSH-R expressed in cell line.  As discussed above, Brown also disclosed TSHR blocking antibody as another embodiment for which assays were performed with the TSHR blocking antibody (paragraph 8 and 206).  Brown teaches the method of 
	Appellants argue that one of ordinary skill in the art who is cognizant of Brown’s objective would not be motivated to substitute Brown’s Mc4 antibody with Rees Smith’s antibody that blocks the TSH receptor because Rees Smith’s blocking antibody not only does not function in the same way as Brown’s Mc4 antibody, but indeed functions in the opposite way from Brown’s Mc4 antibody (page 12 of Appeal Brief).  However, as discussed above obviousness is not based on Brown substituting Brown’s TSHR stimulating antibody with Smith Ree’s TSHR blocking antibody but rather the obviousness is based upon Brown disclosing TSHR blocking antibody as one of the embodiments and Rees Smith providing the species of monoclonal TSHR blocking antibody which Brown can substitute in the kit.  Thus, TSHR blocking antibody of Brown and TSHR blocking monoclonal antibody of Rees Smith do not have opposite function but have same function.  The Mc4 antibody of Brown is one of many embodiments taught by Brown and Brown discloses and teaches a generic TSHR blocking antibody as another embodiment.  
	Appellants argue that examiner overstates the prior art’s disclosure.  Appellants argue that when read in context and in view of the solution of the prior art problem by Rees Smith, it is improper to characterize the above disclosure as providing motivation 

	Appellants argue that Brown’s disclosure in paragraphs [132] and [139] teach that the blocking antibody has little and possibly no binding to the chimeric receptor the cells of the assay in view of the lower specificity and sensitivity of binding of the assay’s receptor to the TSH blocking antibody compared to the TSH stimulating antibody and therefore the positive control would not function as a positive control which further contradicts the motivation to combine Rees Smith’s blocking antibody into Brown’s kit (Appeal Brief, page 14).  However, the Brown paragraphs [132] and [139] teaches that there is affinity difference between stimulating and blocking antibodies for the chimeric receptor but does not exclude using the blocking antibody.  Furthermore, Brown teaches the method of detecting blocking antibodies to TSHR using bTSH in patients with Graves’ and Hashimoto diseases (paragraph 206).  

Appellants argue that prior art does not teach or provide an expectation of success in practicing instant claim 32 element (C) because the prior art antibodies are not used in a competitive assay (appeal Brief page 15).  Appellants further argue that claimed 32 element (C) monoclonal does two thing.  However, the two things argued are not in the claim limitations 32 element (C).  Furthermore, the kit is a product and is not limited to assay of the method as proposed by applicant intended use in the arguments not claimed.  
Appellants argue that the prior art teaches away from a reasonable expectation of success that thyroid blocking monoclonal antibody would bind the recited chimeric receptor(Appeal Brief page 16).  Appellant cite Brown (paragraph 132) expressly discloses that a chimeric receptor was selected for their method and kit in order to eliminate or reduce binding of blocking antibodies to the chimeric receptor so that the blocking autoantibodies in a patent sample do not interfere with the desired measurement of thyroid stimulating autoantibodies.  However, Brown in paragraph 132 is addressing out of many embodiments in the patent a specific assay embodiment of optimizing the stimulating antibody selectively binding CHO-MC4 or RD-MC4 and hypothesizing that the cells will optimize the binding to stimulating antibody over the blocking antibody and not teaching away or excluding from using blocking antibody as an embodiment.  Brown in paragraphs 139, 146, and 149 discuss the blocking antibody 
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL D PAK/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
April 24, 2021

Conferees:
Gary Nickol
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        
Vanessa Ford
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.